Appeal from a judgment of the Supreme Court (Gilpatric, J.), entered March 4, 2010 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the petition.
In September 2009, petitioner commenced this CPLR article 78 proceeding seeking to require the proper functioning of the inmate grievance procedure at Great Meadow Correctional Facility in Washington County where he was incarcerated. Respondent moved to dismiss the petition on a number of grounds. Supreme Court granted the motion and dismissed the petition. This appeal ensued.
The Attorney General has advised this Court that petitioner was transferred to a different correctional facility in March 2010. Notably, the relief requested in the petition relates solely to the inmate grievance procedure in effect at Great Meadow Correctional Facility and to the officials who administer it. Given petitioner’s transfer, he is no longer aggrieved and, thus, the appeal is now moot and must be dismissed (see Matter of Abreu v Bellamy, 81 AD3d 1004 [2011]).
*1452Mercure, J.P., Rose, Malone Jr., Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.